internal_revenue_service number release date index number ---------------------------- --------------------------------------------- ------------------------------- in re -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-163804-03 date date legend grantor spouse trust court date date date date son daughter daughter state cite cite -------------------------------------------------- ---------------------------------------------- -------------------------------------------------------------------------- -------------------------------------------------------- ------------------ --------------------------- ------------------- ----------------- ------------------------- ---------------------- ------------------------------ --------- ------------------------------------------------------------------------------------- --------- ------------------------------------------------------------------------------------- ------------------- dear -------------- this is in response to a letter dated date and other correspondence requesting a ruling concerning the federal gift and estate_tax consequences of the court order construing and modifying article ix of trust you have requested the following rulings the power_of_appointment granted to spouse under article ix of trust as reformed pursuant to court’s order dated date does not constitute a general_power_of_appointment under sec_2041 of the internal_revenue_code and thus trust b will not be included in spouse’s gross_estate for federal estate_tax purposes upon her death under sec_2041 plr-163804-03 the reformation of article ix pursuant to court’s order dated date did not result in the release of a general_power_of_appointment under sec_2514 so as to constitute a gift_for federal gift_tax purposes the facts and representations submitted are summarized as follows in article iii of trust grantor is designated as trustee spouse is designated as article viii provides in relevant part that upon the death of grantor if grantor is on date grantor a resident of state executed his will and trust a revocable inter_vivos_trust article iv of the will provides that the residue of grantor’s estate is to be distributed to the trustees of trust to be held administered and distributed as an integral part of that trust the successor trustee to serve in the event of the inability or unwillingness of the trustee to serve survived by spouse the trustee is to divide the trust estate into two separate shares share a and trust b share a is to be funded with assets having a value equal to the maximum marital_deduction as finally determined in grantor’s federal estate_tax proceedings less the aggregate amount of marital deductions allowed if any for property_passing_to_spouse otherwise than pursuant to the provisions of article viii however the amount passing to share a is to be reduced by the amount if any needed to increase the grantor’s taxable_estate for federal estate_tax purposes to the largest amount that after allowing for the unified_credit against the federal estate_tax and the state_death_tax_credit will result in the smallest if any federal estate_tax being imposed on the grantor’s estate share a is to be distributed to an inter_vivos_trust created by spouse or if the trust is not established outright to spouse free of trust trust b is to be funded with the balance of the trust estate after the assets have been selected for share a if spouse does not survive grantor_trust b is to be funded with the entire trust estate article ix provides that the trustee is to pay or apply the net_income from trust b to the use of spouse for her life at quarterly or more frequent intervals in addition the trustee is to pay to spouse such amounts of corpus as from time to time trustee deems advisable to provide for spouse’s medical_care education support and maintenance in reasonable comfort taking into consideration to the extent the trustee deems advisable any other income or resources of spouse known to the trustee further spouse has a noncumulative right to withdraw annually from the principal of trust b the greater of dollar_figure or of the total value of the principal of trust b on the last day of the fiscal_year finally article ix provides for the disposition of the trust b corpus on spouse’s plr-163804-03 death as follows upon the death of the grantor’s wife the corpus remaining in trust b shall be distributed by the trustee free of the trust to or for the benefit of one or more persons or corporations in such manner and in such proportions whether outright in trust or otherwise as the grantor’s wife by her last will and testament may direct and appoint grantor died on date spouse as trustee of trust petitioned the court to any part of the trust property not effectively appointed is to be distributed equally to son daughter and daughter reform article ix to insert language that would limit the potential appointees of spouse’s power_of_appointment to persons other than spouse’s estate her creditors or the creditors of her estate it was represented to the court that the failure of the instrument to contain this limiting language was a scrivener’s error that contravened grantor’s intent to eliminate any federal estate_tax due on grantor’s death and minimize the federal estate_tax liability due on spouse’s death it was further represented that grantor did not intend for the assets of trust b to be included in the gross_estate of spouse ix quoted above to provide as follow on date the court issued a court order that modified the provision of article upon the death of the grantor’s wife the corpus remaining in trust b shall be distributed by the trustee free of trust to or for the benefit of one or more persons or corporations excluding grantor’s wife grantor’s wife’s estate the creditors of grantor’s wife or the creditors of grantor’s wife’s estate in such manner and in such proportions whether outright in trust or otherwise as the grantor’s wife by her last will and testament may direct and appoint law and analysis sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 defines general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or creditors of his estate however under sec_2042 a power to consume invade or appropriate under sec_2514 the exercise or release of a general power of under sec_2514 a general_power_of_appointment is defined as a power under sec_20_2041-1 of the estate_tax regulations a power is limited plr-163804-03 property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment by an ascertainable_standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised appointment created after date is a transfer of property by the individual possessing such power which is exercisable in favor of the individual possessing the power his estate his creditors or creditors of his estate however under sec_2514 a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_25_2514-1 contains rules similar to sec_20_2041-1 defining a general_power_of_appointment for purposes of sec_2514 thus the rules governing when a power_of_appointment is limited by an ascertainable_standard under sec_2041 also apply under sec_2514 in addition the term power_of_appointment has the same meaning for purposes of both the gift and estate_tax see revrul_76_547 1976_2_cb_302 whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court under applicable state law a_trust with testamentary aspects may be reformed after the death of the settlor for a unilateral drafting mistake so long as the reformation in 387_us_456 the court considered plr-163804-03 is not contrary to the interest of the settlor cite cite based on an analysis of facts submitted and the representations made we conclude that the court order modifying the instrument based on scrivener's error is consistent with applicable state law as it would be applied by the highest court of the state accordingly we conclude that the power_of_appointment granted to spouse under article ix of trust as reformed pursuant to court’s order dated date does not constitute a general_power_of_appointment under sec_2041 of the internal_revenue_code therefore trust b will not be included in spouse’s gross_estate for federal estate_tax purposes upon her death under sec_2041 except to the extent that at the time of spouse’s death spouse is entitled to withdraw funds from trust b pursuant to her noncumulative right to withdraw annually from the principal of trust b the greater of dollar_figure or of the total value of the principal of trust b see sec_20_2041-3 we also conclude that the reformation of article ix pursuant to court’s order dated date did not result in the release of a general_power_of_appointment under sec_2514 so as to constitute a gift_for federal gift_tax purposes the rulings contained in this letter are based upon information and in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 letter is being sent to the taxpayer concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent enclosures _________________________ george l masnik chief branch office of the associate chief_counsel passthroughs and special industries copy for sec_6110 purposes sincerely
